DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Claims 1-5, 8, 10, 11, 16, 17 and 19 are being examined. Claims 6, 7, 9, 12-15, 18 and 20 are cancelled.
The amendments to claims 3 and 17 overcome the rejections under U.S.C. 112(b) in the Non-Final Rejection of October 26, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 8 rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. Claim 8 includes the limitation “a top surface extending from the downstream side to the air guiding surface in parallel with the inner circumferential surface of the outer liner.” In Fig. 4, the top surface is identified as element 1252-1b. In Fig. 4, element 1252-1b is shaped as a planar rectangle, such that it is not curved. Merriam-Webster defines circumference and circumferential as pertaining to the perimeter of a 
Further, as shown in Fig. 1, the inner circumferential surface is associated with a circular can combustor, such as 1210 or 1220. In ¶43 and ¶44, the specification describes the liner 1250 as being tubular. The liner 1250 includes the outer liner 1251 that includes the inner circumferential surface. Thus, the specification teaches an inner circumferential surface that is a curved and part of a tubular shape. 
The curved shape of the inner circumferential surface is not parallel to the flat planar rectangle of the top surface. The specification doesn’t disclose an embodiment where the top surface is parallel to the inner circumferential surface, i.e., the top surface is curved or the inner circumferential surface is flat. Hence, “a top surface extending from the downstream side to the air guiding surface in parallel with the inner circumferential surface of the outer liner” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.
Claim Rejections - 35 USC § 102

    PNG
    media_image1.png
    419
    963
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    422
    1151
    media_image2.png
    Greyscale

.

    PNG
    media_image3.png
    436
    624
    media_image3.png
    Greyscale



The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-5, 8, 10, 11, 16, 17 and 19 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Senior (U.S. Patent No. 6,122,917).
In regards to claim 1, Senior teaches a combustor (6, Fig. 1) comprising: an inner liner (6a, Fig. 2) forming a combustion chamber (Col. 4:56-67); an outer liner (10, Fig. 2) surrounding the inner liner (Fig. 2) to form a cooling passage (12) in which compressed air flows (Col. 3:26-30); and a plurality of cooling guides (14, Fig. 2, Annotated Fig. A) installed around an inner circumferential surface (Annotated Fig. A) of the outer liner to surround the combustion chamber (6, Fig. 2), each of the plurality of cooling guides including an air guiding surface (Annotated Fig. A) protruding from the inner circumferential surface to create an impinging jet from the compressed air flowing in the cooling passage (Fig. 2, J, Col. 4:42-55) wherein the air guiding surface includes a concave curve (Annotated Fig. A) that faces the flow of the compressed air to guide the compressed air toward the inner liner (As shown in Fig. 2, flow enters through apertures 13 in the outer liner and is turbulent. As shown in Annotated Fig. A, the sides of the cooling guides include a concave surface that is part of the air guiding surface. The flow entering through the apertures is directed towards the inner liner and the flow on the sides of the cooling guide with the concave surface is entrained such that it is directed in this direction as well.) 
In regards to claim 2, Senior teaches the invention as claimed and discussed above and Senior further teaches the plurality of cooling guides surrounding the combustion chamber are installed at regular intervals (Left side of Annotated Fig. A) in a flow direction of the compressed air (Arrows in Left side of Annotated Fig. A show a number of flow directions of compressed air, i.e., along passage 12).
In regards to claim 3, Senior teaches the invention as claimed and discussed above and Senior further teaches the plurality of cooling guides are installed at regular intervals in the flow direction of the compressed air are arranged in staggered axial rows (Left side of Annotated Fig. A).
In regards to claim 4, Senior teaches the invention as claimed and discussed above and Senior further teaches each cooling guide of the plurality of cooling guides includes a downstream side having a square cross-section (Annotated Fig. A, the downstream side portion 1 has a square cross section.) and extending perpendicularly from the inner circumferential surface of the outer liner to a top surface of a corresponding cooling guide of the plurality of cooling guides (Annotated Fig. A, the downstream side portion 2 extends perpendicularly from the inner circumferential surface of the outer liner to a top surface of a corresponding cooling guide).
In regards to claim 5, Senior teaches the invention as claimed and discussed above and Senior further teaches each cooling guide has a length greater than its height (Annotated Fig. B, the length of the cooling guide is greater than its height).
In regards to claim 8, Senior teaches the invention as claimed and discussed above and Senior further teaches each cooling guide of the plurality of cooling guides comprises:
a downstream side extending perpendicularly from the inner circumferential surface of the outer liner (Annotated Fig. A, downstream side portion 2 extends perpendicularly from the inner circumferential surface of the outer liner),
 a top surface extending from the downstream side to the air guiding surface in parallel with the inner circumferential surface of the outer liner (Annotated Fig. A, parallel edges denotes that along the line between the downstream side and the air guiding surface, the line is parallel to the inner circumferential surface at some point), 
perpendicularly from the inner circumferential surface of the outer liner to the air guiding surface (Annotated Fig. A, the front surface extends perpendicularly from the inner circumferential surface).
In regards to claim 10, Senior teaches the invention as claimed and discussed above and Senior further teaches each cooling guide of the plurality of cooling guides has an upstream side (front surface, Annotated Fig. A) that faces the flow the compressed air (it faces air flowing from aperture 13 and also flowing around the sides of the cooling guides) and is disposed opposite the downstream side (Annotated Fig. A), and the top surface is wider than the front surface such that a corresponding cooling guide of the plurality of cooling guides is narrower on the upstream side and wider on the downstream side (Annotated Fig. A, shows the portion of the cooling guide including the top surface can be wider than the portion including the front surface.).
In regards to claim 11, Senior teaches the invention as claimed and discussed above and Senior further teaches the air guiding surface communicates with the top surface such that the top surface has an axial length measured from the air guiding surface to a right angle junction between the top surface and the downstream side (Annotated Fig. C) and communicates with the front surface such that the front surface has a radial height measured from the air guiding surface to a right angle junction between the front surface and the inner circumferential surface of the outer liner (Annotated Fig. C), and wherein the axial length and the radial height are substantially equal (Annotated Fig. C, the front surface and the top surface can be defined such that the axial length and radial height are substantially equal).
In regards to claim 16, Senior teaches a gas turbine comprising (Fig. 1): a compressor to compress air (2, Fig. 1, Col. 4:17-24), a combustor (6) to produce combustion gas by mixing the compressed air with fuel for combustion in a combustion chamber (Col. 4:17-24), and a turbine plurality of cooling guides including an air guiding surface (Annotated Fig. A) and protruding from the inner circumferential surface to create an impinging jet from the compressed air flowing in the cooling passage (J, Col. 4:42-55 ) wherein the air guiding surface includes a concave curve (Annotated Fig. A) that faces the flow of the compressed air to guide the compressed air toward the inner liner (As shown in Fig. 2, flow enters through apertures 13 in the outer liner and is turbulent. As shown in Annotated Fig. A, the sides of the cooling guides include a concave surface that is part of the air guiding surface. The flow entering through the apertures is directed towards the inner liner and the flow on the sides of the cooling guide with the concave surface is entrained such that it is directed in this direction as well.).
Regarding claim 17, Senior teaches the invention as claimed and discussed above and Senior further teaches the plurality of cooling guides surrounding the combustion chamber are installed at regular intervals (Left side of Annotated Fig. A) in the flow direction of the compressed air (Arrows in the left side of Annotated Fig. A show a number of flow directions of compressed air, i.e., along passage 12) and wherein the plurality of cooling guides installed at regular intervals in the flow direction of the compressed air are arranged in staggered axial rows (Left side of Annotated Fig. A shows staggered axial rows of cooling guides).
Regarding claim 19, Senior teaches the invention as claimed and discussed above and Senior further teaches wherein each cooling guide of the plurality of cooling guide comprises a downstream side extending perpendicularly from the inner circumferential surface of the outer liner (Annotated Fig. A, downstream side portion 2 extends perpendicularly), a top surface extending from the downstream side to the air guiding surface in parallel with the inner circumferential surface of the outer liner (Annotated Fig. A, parallel edges denotes that along the line between the downstream side and the air guiding surface, the line is parallel to the inner circumferential surface at some point), and a front surface extending perpendicularly from the inner circumferential surface of the outer liner to the air guiding surface (Annotated Fig. A, the front surface appears to extend perpendicularly from the inner circumferential surface), wherein the air guiding surface communicates with the top surface such that the top surface has an axial length measured from the air guiding surface to a right angle junction between the top surface and the downstream side (Annotated Fig. C) and communicates with the front surface such that the front surface has a radial height measured from the air guiding surface to a right angle junction between the front surface and the inner circumferential surface of the outer liner (Annotated Fig. C), and wherein the axial length and the radial height are substantially equal (Annotated Fig. C, the front surface and the top surface can be defined such that the axial length and radial height are substantially equal.).

Response to Arguments
Applicant’s arguments with respect to the pending claims have been carefully considered
but are moot because the arguments do not apply to the new grounds of rejection described above. However, to the extent possible Applicant arguments have been addressed in the body of the rejections above, at the appropriate locations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355.  The examiner can normally be reached on M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/D.P.O./Examiner, Art Unit 3741                                                                                                                                                                                                        

/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741